         Case1:11-cv-03600-PGG
        Case  1:11-cv-03600-PGG Document
                                 Document351-1
                                          362 Filed
                                               Filed08/10/20
                                                     01/09/19 Page
                                                               Page11ofof33



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    In Re: Crude Oil Commodity Futures Litigation          MASTER FILE
                                                           No. 11-cv-3600 (KBF)




       XXXXXXXX ORDER FOR DISTRIBUTION OF NET SETTLEMENT FUND
       [PROPOSED]

        WHEREAS, the Court previously granted final approval (ECF No. 339) to the Stipulation

and Agreement of Settlement between the Plaintiffs 1 and Defendants 2 (ECF No. 287-2,

“Settlement”);

        WHEREAS, the Court-appointed Settlement Administrator, A.B. Data, Ltd. (“AB Data”),

has made its final determinations concerning proofs of claim submitted by persons seeking to

share in the net proceeds of the Settlement;

        WHEREAS, on January 9, 2019 Plaintiffs filed a motion seeking approval for a

distribution of the net settlement funds (“Distribution Motion”);

        WHEREAS, the Distribution Motion and its supporting papers, including AB Data’s final

determinations, have been posted on the official website for the Settlement; and

        WHEREAS, the Court having considered all papers filed and proceedings had herein and

otherwise being fully informed in the premises and good cause appearing therefor,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

        1.       The Court approves the administrative determinations of the Court-appointed

Settlement Administrator, AB Data, concerning the proofs of claim as set forth in the declaration



1
  The Plaintiffs are: John Losordo, Jr., Todd Kramer, FTC Capital GmbH, and Adams Affiliates,
Inc.
2
  The Defendants are: Parnon Energy Inc., Arcadia Petroleum Ltd., Arcadia Energy (Suisse) SA,
James T. Dyer, and Nicholas Wildgoose.

                                                 1
        Case1:11-cv-03600-PGG
       Case  1:11-cv-03600-PGG Document
                                Document351-1
                                         362 Filed
                                              Filed08/10/20
                                                    01/09/19 Page
                                                              Page22ofof33




of Eric J. Miller of AB Data dated January 9, 2019 (“Miller Declaration”) and submitted in

connection with the Distribution Motion.

       2.      The Court further finds that the determinations made by AB Data with respect to

proofs of claim and the distribution of the Net Settlement Fund based on AB Data’s calculations

and determinations are all fair, reasonable and adequate to the Class and are hereby approved.

       3.      Accordingly, the Court directs the distribution of the Net Settlement Fund—after

deducting the amounts referenced in ¶¶4-5 below—to the claimants who have submitted claims

AB Data has determined to be timely and eligible to share in the Net Settlement Fund and in

such shares as set forth in the Miller Declaration. With respect to the twenty-five claims AB

Data has determined to be untimely but otherwise eligible, the Court hereby finds that such

claims are [approved/not approved] for purposes of sharing in the Net Settlement Fund.

       4.      The Court hereby approves payment of $214,139.68 from the Settlement Fund to

the Court-appointed Settlement Administrator, AB Data, for the balance of its outstanding fees

and expenses incurred in connection with its provision of notice to the Class and the

administration of the Settlement.

       5.      The Court hereby approves a “reserve fund” in the amount of $250,000.

       6.      If the distribution contemplated by this Order does not result in a full and final

distribution of all settlement funds associated with the Settlement, then Class Counsel shall

report back to the Court and seek approval for a final distribution of the remaining settlement

monies.

       7.      The Court hereby bars any further claims against the Settlement Fund.

       8.      AB Data and Class Counsel are directed to execute this Order and shall not be

liable to Class members or claimants for any reason in executing and complying with this Order.




                                                 2
      Case1:11-cv-03600-PGG
     Case  1:11-cv-03600-PGG Document
                              Document351-1
                                       362 Filed
                                            Filed08/10/20
                                                  01/09/19 Page
                                                            Page33ofof33




IT IS SO ORDERED.


       August 8, 2020
DATED: ________________,XXXX
                         2019         ____________________________________
                                         United States District Court Judge




                                     3
